DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
Upon further consideration of the additional prior art, new grounds of rejection are set forth below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US
6454208 B1 Nervig; Steven N. et al.
1.	Regarding claim 1 Nervig teaches, an accommodation system for an accommodation space for storing one or more rollable containers in a vehicle (fig. 2, element 22), comprising: a rail system in a floor region of the accommodation space (fig. 5, element 42 equal to rail), a transfer plate (fig. 5, element 34 pallet) which is movable on the rail system in the floor region of the accommodation space and which assumes a storage position and a removal position for the container (col. 3-4, lines 66-1), wherein the storage position of the container is provided in a region of a rear  wall of the accommodation space (fig. 2, element 28/30 is side wall door, rendering adjacent walls equal to rear and front walls) and the removal position is provided in a region of an insertion opening (col. 5, lines 28-38), arranged oppositely  in relation to the rear wall , for an insertion and removal of the container equipped with transport rollers into the accommodation space (fig. 1, element 20 with rollers), wherein the rail system has at least one guide rail which is arranged on a floor of the accommodation space in a movement direction of the transfer plate (fig. 5, element 42), and wherein movement bodies which engage into the at least one guide rail are arranged on the transfer plate (col. 3-4, lines 66-1) wherein the at least one guide rail runs from the region of the rear wall over a center of the accommodation space into a front region of the accommodation space (fig. 5, element 42, is from rear to front of accommodation space).
2.	Regarding claim 2 Nervig teaches, the accommodation system  according to claim 1, wherein the accommodation space is, for purposes of accommodating at least two containers arranged one behind the other (col. 3, lines 3-14, rows), formed with a front parking location and a rear parking location, wherein a rear container is positioned on the transfer plate (fig. 2, element 34 pallet).
3.	Regarding claim 4 Nervig teaches, the accommodation system according to claim 1, wherein the transfer plate has at least one locking device for releasably locking the transfer plate for the removal position (para (8), “…rack, or grid, machined into its underside and formed to continuously engage… is equal to locking device).
4.	Regarding claim 5 Nervig teaches, the accommodation system according to claim 4, wherein the at least one locking device is mechanically or electromechanically actuatable (para (8) drive system).
5.	Regarding claim 6 Nervig teaches, the accommodation system according to claim 1, further having at least one positioning device of the container on the transfer plate (fig. 1, element 11).
6.	Regarding claim 9 Nervig teaches, a vehicle having a cabin and having a cabin monument (fig. 1, element 16) which is situated therein and which has an accommodation system according to claim 1 (fig. 1, element 36).
7.	Regarding claim 10 Nervig teaches, the vehicle according to claim 9, wherein the vehicle comprises a passenger aircraft (fig. 1, element 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)3 is rejected under 35 U.S.C. 103 as being unpatentable over Nervig as applied to claims above, and further in view of WO 0001581 A1 Haerle Hermann.
8.	Regarding claim 3, Nervig teaches, the accommodation system according to claim 1, but fails to teach, wherein the at least one guide rail is positioned centrally with respect to the container, between the transport rollers.
However Haerle teaches, wherein the at least one guide rail is positioned centrally with respect to the container, between the transport rollers (fig. 5, element 13 is central to rollers element 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the accommodation system of claim 1 taught by Nervig with the rail
between the rollers as taught by Haerle in order “...to provide a trolley device which can be easily
transported by hand along a predetermined path within narrow limits.” (Description section, paragraph 3).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nervig as applied to
claims above, and further in view of US 20150115100 A1 Schliwa; Ralf et al.
9.	Regarding claim 7, Nervig teaches the system according to claim 1, but fails to teach wherein
run-on ramps onto the transfer plate are arranged on the transfer plate or at a corresponding position
on the floor.
However Schliwa teaches wherein run-on ramps onto the transfer plate are arranged on the transfer plate or at a corresponding position on the floor (para 0022 ramp).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodation system of claim 1 taught by Nervig with the ramp taught my Schliwa in order “...for easier sliding of the catering trolley into the storage cabinet. (para0022).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nervig as applied to claims above, and further in view of US 20160167785 A1 Roth; Ingo et al.
10.	Regarding claim 8 Nervig teaches, the accommodation system according to claim 1, but fails to teach, wherein the transfer plate has a central rail accommodation region and, at flanks thereof, level accommodation surfaces for the transport rollers, wherein the level accommodation surfaces run in a plane which is lowered in relation to a plane of the rail accommodation region.
	However Roth teaches, wherein the transfer plate has a central rail accommodation region (see annotated fig. 7) and, at flanks thereof, level accommodation surfaces for the transport rollers, wherein the level accommodation surfaces run in a plane which is lowered in relation to a plane of the rail accommodation region (fig. 13).
[AltContent: textbox (central rail accommodation region)][AltContent: arrow]
    PNG
    media_image1.png
    550
    634
    media_image1.png
    Greyscale

transfer plate or at a corresponding position on the floor (para 0022 ramp).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodation system taught by Nervig with the Central rail accommodation region taught by Roth In order “To facilitate insertion of the service box into the storage rack arrangement…” (para 0019).
11.	Regarding claim 11 Nervig teaches, an accommodation system for an accommodation space for storing one or more rollable containers in a vehicle (fig. 2, element 22), comprising: a rail system in a floor region of the accommodation space (fig. 5, element 42 equal to rail), a transfer plate (fig. 5, element 34 pallet) which is movable on the rail system in the floor region of the accommodation space and which assumes a storage position and a removal position for the container (col. 3-4, lines 66-1), wherein the storage position of the container is provided in a region of a rear wall of the accommodation space (fig. 2, element 28/30 is side wall door, rendering adjacent walls equal to rear and front walls) and the removal position is provided in a region of an insertion opening (col. 5, lines 28-38), arranged oppositely in relation to the rear wall, for an insertion and removal of the container equipped with transport rollers into the accommodation space (fig. 1, element 20 with rollers), wherein the rail system has at least one guide rail which is arranged on a floor of the accommodation space in a movement direction of the transfer plate (fig. 5, element 42), wherein movement bodies which engage into the at least one guide rail are arranged on the transfer plate (col. 3-4, lines 66-1), 
but fails to teach, and wherein the transfer plate has a central rail accommodation region and, at flanks thereof, level accommodation surfaces for the transport rollers, wherein the level accommodation surfaces run in a plane which is lowered in relation to a plane of the rail accommodation region.
However Roth teaches, and wherein the transfer plate has a central rail accommodation region and (see annotated fig. 7), at flanks thereof, level accommodation surfaces for the transport rollers, wherein the level accommodation surfaces run in a plane which is lowered in relation to a plane of the rail accommodation region (fig. 13).

[AltContent: textbox (central rail accommodation region)][AltContent: arrow]
    PNG
    media_image1.png
    550
    634
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodation system taught by Nervig with the Central rail accommodation region taught by Roth In order “To facilitate insertion of the service box into the storage rack arrangement…” (para 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642